The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2015

                                       No. 04-15-00236-CR

                                     Sabrina Nicole ANGEL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 436068
                       Honorable Crystal D. Chandler, Judge Presiding

                                         ORDER
       Appellant’s brief was due on July 1, 2015. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for an extension of time to file the brief until July 31, 2015. On July 30,
2015, Appellant filed an unopposed second motion for an extension of time to file the brief until
August 31, 2015, for a total extension of sixty days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than August 31,
2015. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
        If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court